United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2096
                        ___________________________

                     Country Preferred Insurance Company

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                           Christopher Lee; Sandra Lee

                     lllllllllllllllllllllDefendants - Appellants
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: January 17, 2019
                             Filed: March 14, 2019
                                  [Published]
                                 ____________

Before BENTON, MELLOY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Christopher Lee suffered serious injuries in a November 2016 car accident.
The at-fault driver’s insurance company paid Lee $100,000, the full amount of that
driver’s policy. But Lee had accrued more than $400,000 in medical bills, so he
turned to Country Preferred Insurance Company, where he and his wife, Sandra Lee,
had three auto insurance policies, one for each of their three vehicles. The Lees
sought $300,000 from Country Preferred, as each of their three policies included
$100,000 in underinsured motorist (UIM) coverage. Country Preferred refused to
pay, pointing to the policies’ definition of an underinsured motorist, which limits
UIM coverage to situations in which the at-fault driver’s policy limit is less than the
insured’s UIM coverage limit, and to the policies’ anti-stacking provision, which
provides that an insured’s UIM coverage limit is “the highest applicable limit of
liability under any one policy,” which in the Lees’ case was $100,000. It filed suit
against the Lees, seeking a declaratory judgment to that effect. The Lees brought
counterclaims against Country Preferred for fraudulent misrepresentation and unjust
enrichment under Missouri law. The district court1 granted Country Preferred’s
motion for judgment on the pleadings. The Lees appeal, challenging only the
dismissal of their fraudulent misrepresentation and unjust enrichment counterclaims.

      We review the grant of judgment on the pleadings de novo, taking the non-
movant’s factual allegations as true and granting all reasonable inference in the non-
movant’s favor. Brinkley v. Pfizer, Inc., 772 F.3d 1133, 1136 (8th Cir. 2014).
Judgment on the pleadings is appropriate when there is no material issue of fact and
the moving party is entitled to judgment as a matter of law. Id. at 1137.

       On appeal, all parties agree that the anti-stacking provision bars the Lees from
recovering any money from Country Preferred for the November 2016 car accident.
The Lees contend that as a result, Country Preferred has committed fraud and has
been unjustly enriched by collecting three separate premiums for UIM coverage,
when the anti-stacking provision renders the UIM coverage in the Lees’ second and
third policies worthless in every circumstance, or to use the terminology of Missouri
courts, “illusory.” See Daughhetee v. State Farm Mut. Auto. Ins., 743 F.3d 1128,



      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-
1134 (8th Cir. 2014) (“Under Missouri law, an illusory promise is one that appears
to be a promise, but in fact promises nothing.”).

       Midwestern Indemnity Co. v. Brooks, 779 F.3d 540 (8th Cir. 2015), forecloses
the Lees’ claims. In that case, this court explained that anti-stacking provisions did
not render UIM coverage in multiple policies illusory because the premium paid for
coverage under each policy “correspond[ed] with an increase in coverage.” Id. at 547
(applying Missouri law). Specifically, the terms of the policies at issue in
Midwestern Indemnity provided UIM coverage not only to “the named insureds and
their family members,” but also to “any other person occupying your covered auto.”
Id. (cleaned up). Thus, the premium paid “for each additional covered auto buys
[UIM] coverage . . . for non-named, non-family passengers and drivers in that
vehicle.” Id. (cleaned up). The same is true of the Lees’ policies. The Lees’ UIM
coverage extends to “anyone occupying an insured vehicle.” It defines an insured
vehicle as, among other things, “the vehicle described on the declarations page.”
Thus, payment for UIM coverage under the Lees’ second and third insurance policies
buys coverage for non-named, non-family passengers and drivers of the Lees’ second
and third vehicles. The UIM coverage in the Lees’ second and third policies is not
illusory.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-